EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gregory S. Darley-Emerson on May 11, 2022.

The application has been amended as follows: 
	2.1.  In claim 1, line 14 (last line), “about 45” has been replaced with --51.2--
(support is found in the specification at page 2, lines 8-10; Table 2 at page 14).
	2.2. Claim 14 has been amended as follows:
--14. (Currently amended)  The water-soluble multicompartment unit dose article according to    
          claim 13 wherein the non-soap surfactant is present in the laundry detergent composition  
          [comprises] in an amount between about 10% and about  60% by weight of the laundry 
          detergent composition [of the non-soap surfactant].--
	2.3. In claim 15, line 2, --further-- has been added after “composition”.
	2.4. In claim 16, line 2, --further-- has been added after “composition”.
	2.5. In claim 17, line 2, --further-- has been added after “composition”.
	2.6. In claim 18, line 2, --further-- has been added after “composition”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims in their present amended forms have overcome Fernandez-Prieto,  the closest prior art of record, because even though Fernandez-Prieto teaches a fluid composition having a density in the range from 0.9 to 1.3 grams per cubic centimeter (g/cc or g/ml) (see paragraph [0007]), and the three-compartment article includes a total of 20.5 ml of a detergent composition that is encapsulated in a total of 0.6 g of PVOH film (see paragraph [0106]), whose weight ratio of detergent composition to total PVOH film is 20.5:0.6, this ratio is outside the scope of  “at least 51.2:1” of the present claim 1. Taking into consideration the density of the composition in the range from 0.9 to 1.3 g/cc, the 20.5 ml would equate to 18.45 g to 26.65 g, hence, the weight ratio of composition to total PVOH film in Fernandez-Prieto in para. [0106] is (18.45g-26.65g):0.6 g or (30.75-44.4):1 weight ratio. Even presuming the density of the composition in Fernandez-Prieto were 1.4 g/cc as disclosed by Severns et al. (US Patent 6,184,188), a newly found art (see col. 33, lines 22-23), the weight ratio of the composition to total PVOH film in Fernandez-Prieto in para. [0106] would be (20.5 ml x 1.4 g/ml):0.6 g or 28.7:0.6 or 47.8:1, which is still outside the scope of the present claim 1. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









                                                                                         /LORNA M DOUYON/                                                                                         Primary Examiner, Art Unit 1761